Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Restriction/Election
Applicant’s election without traverse of claims 1-18 in the reply filed on 20 October 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 16-18
Claims 1-5, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (2017/0198530; “McFarland”) in view of Arroyo et al. (5,577,147; “Arroyo”).
Regarding independent claims 1 and 12, McFarland discloses in figures 4 and 6, and related text, embodiments comprising cables 100 comprising longitudinal conductive communicative media 110, that may carry data signals, separated/surrounded by insulating media 120 and encapsulated by jackets 130 which are structurally associated with magnets 172. McFarland, par. [0035] (“For conductivity, the wire 110 has low resistance, making it a good conductor of electricity, and the wire 110 has low impedance, which can reduce power losses. The wire 110 can also be well-suited for signal transmission and reduced noise.”) and pars. [0031]-[0035], [0038], and [0043]-[0050].
McFarland, Figures 4 and 6.

    PNG
    media_image1.png
    292
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    496
    media_image2.png
    Greyscale



[0031] FIG. 4A illustrates an end section of a non-metallic cable 100 according to the present disclosure for use as a slickline, an electric wireline (e-line), a braided line, a Heavy Duty Wireline Fishing (HDWF) line, or the like for downhole applications in a well. The cable 100 uses carbon nanotube wire 110 as the core element acting as the load bearing member and the conductor for the cable 100. In the sense used herein, a load-bearing member at least describes the component or components of the disclosed cable 100 that collectively carry the bulk of the tensile load to which the cable is subjected due to weight of a tool, pulling action, jarring, etc. As discussed previously, the cable 100 can be used for depth correlations and can pass signals or power. Thus, a conductor as used here in at least describes a component or components of the cable for conducting electrical power, signals, telemetry, etc.
[0032] In the depicted arrangement, the cable 100 includes three carbon nanotube wires 110 insulated by an insulation material 120. In general, the cable 100 can have one or more carbon nanotube wires 110, and three are shown merely for illustration. The insulating material 120 can be PEEK, nylon, or other suitable material for electrical isolation and flexibility.
[0033] The cable 100 also includes a jacket armor 130 of carbon nanotube. This jacket armor 130 preferably forms a smooth outer surface so the cable 100 can be used without the need for a grease injection system. For example, the smooth outer surface can be formed by a braiding or weave of carbon nanotube wire for the jacket armor 130 around the inner insulation material 120 and inner wires 110.
[0034] One particular source of the carbon nanotube wire 110 is CurTran LLC of Houston, Tex. The inner load and conductor wires 110 can be formed as continuous strands from carbon nanotube in a wire forming process. In general, the wire forming process produces filaments, which are then processed to form the desired wire size. Run together to form the core of the final cable 100, the wires 110 are extruded with the insulation material 120. Finally, the jacket armor 130 is braided, woven, wound, or otherwise formed around the outside of the insulated core for the disclosed cable 100.
[0035] As noted herein, the carbon nano-tube wire 110 is a non-metallic conductor and load bearing member for the cable 100. Compared to other conductors and load bearing wires, the carbon nanotube wire 110 for the disclosed cable 100 has a number of advantages. For conductivity, the wire 110 has low resistance, making it a good conductor of electricity, and the wire 110 has low impedance, which can reduce power losses. The wire 110 can also be well-suited for signal transmission and reduced noise.
[0038] In general, the cable 100 can have one or more load bearing members and in turn can have one or more conductors. In one embodiment, one of the load-bearing members is the external jacket armor 130, which can also be a conductor if desired. Additionally, electrical current can be passed through the load bearing conductor(s) 110. In this way, electrical signals can be sent from surface to control downhole devices coupled to the cable 100. Likewise, electrical signals can be sent from downhole to surface to transfer information. 
[0043] As shown in the sectional views of the cable 100 in FIGS. 4A-4B, the cable 100 includes one or more markers 172 disposed therein at a section of its length. Multiple markers 172 are disposed at predetermined distances from one another along the length of the cable 100. As opposed to the non-metallic wires, jacket armor, and any insulating material, the marker 172 is composed of a magnetizable or magnetized material, such as ferrous metal, permanent magnet, etc. The deployment unit (20) or the component of the system (10) can has a sensing transducer, such as a Hall Effect sensor, a proximity sensor, an electromagnetic sensor, or the like used to detect passage of the marker 172. The marker 172 can be an RFID tag responsive to a radio frequency transceiver to sense passage of the marker 172 relative to the transceiver.
[0044] The marker 172 can be disposed anywhere in the cable 100. Depending on the type of marker 172 used, the marker 172 may need to be electrically isolated from any portion of the wires 110, jacket armor 130, or other element of the cable 100. To improve detection for some types of markers 172, the marker 172 may preferably be disposed near the outer surface and may even be disposed externally. Additionally, the marker 172 may encompass all or part of the cable's circumference, or it may be a discrete element embedded in the cable 100. Selection of these particulars depends on the type of markers 172 and the sensing transducer used to detect the markers 172 as they passes when the cable is run in or out of the well.
[0045] FIG. 5 illustrates a schematic of a depth monitoring arrangement for the disclosed cable 100. As noted above, the cable 100 has a plurality of markers 172 disposed along its length at known separations. As will be discussed below, the cable 100 having the carbon nanotube core elements is not subject to extension elongation during use so the distance between markers 172 can be relatively consistent along the length of the cable.
[0046] A marker detector 174 reads the markers 172 in the non-metallic cable 100 and infers the depth of any tool (not shown) deployed thereon. The markers 172 can be metallic elements disposed in the non-metallic cable 100 so the detector 174 can sense a change in magnetic field associated with the passing marker 172. Other forms of detection can be used, including electrical, optical, Radio Frequency Identification, and the like, as disclosed here in.
[0047] A speed detector 178 associated with the drum 24 determines and records the speed of the pay out of the cable 100 using know techniques, and a clock 176 measures a time between signals from the markers 172. Based on the time between signals and the spooling speed of the cable 100, a depth unit 170 can determine the length of the cable 100 paid out, which can infer the depth of any tool on the cable 100 in the borehole.
[0048] Depth determination and control with a conventional cable is difficult because the cable tends to stretch substantially. Here, the stretch of the disclosed cable 100 can be as low as less than 1-ft per 1000-ft downhole so depth downhole can be determined rather directly without much accounting for stretch and variation along the length of the disclosed cable 100.
[0049] As noted above, the markers 172 on the cable 100 can use electrical, magnetic, and RFID, components. The markers 172 may be optical elements disposed externally on the cable 100 and detected with an optical sensor. The markers 172 may even be mechanical elements disposed externally on the cable 100 and detected with a mechanical sensor. Accordingly, the markers 172 as disclosed herein can be detected magnetically, optically, acoustically, mechanically, electrically, and the like.
[0050] FIGS. 6A-6B illustrate an end-section and a cross-section of another non-metallic cable 100 having an alternative type of marker 172 according to the present disclosure. This marker 172 has the form of a band disposed around the circumference of the cable 100. As shown, the band-shaped marker 172 can be disposed in an outer plastic coating or sheath 140 of the cable 100, although it could be affixed alone on the armor 130 or embedded in the armor 130. Using such an external band-shaped marker 172 may facilitate detection and may be best suited for certain forms of detection, such as optical detection.
McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050].
Further regarding claims 1 and 12, while McFarland discloses magnetic markers disposed in or on jackets, it is not inherent to any single embodiment of McFarland that the magnets are singularly embedded within the jacket, attached to an outer surface of the jacket or abutting an inner surface of the jacket.
However, Arroyo, “[I]dentifies and utilizes three basic parameters which collectively establish the effectiveness of magnetic cable-locating systems. Generally, magnetic detection depends on the following: 1) selecting the proper magnetic material (permanent or soft magnet), 2) determining the optimum magnetic marking or orientation on the cable (magnetize the tape along its width, thickness or length), and 3) selecting a reliable detection device. More specifically, the present invention utilizes these parameters to select and position particular magnetic materials within existing communication cable designs to optimize the ability of an operator to reliably and cost-effectively locate this all-dielectric cable after it has been buried, Arroyo, col. 4, ll. 51-64, for example, “[The] magnetic material is positioned within the cable by two longitudinally extending tapes.” Arroyo, clm. 6.
What is needed and seemingly not available in the prior art is a system which dependably, accurately and cost-effectively locates dielectric (non-metallic) buried cables. Also desirable is a system for locating buried dielectric cables which is readily adaptable to most, if not all, existing cable types. One newly introduced method involves modifying the existing water-blocking tape present in the cable so that the cable becomes magnetically locatable without adversely affecting the operational characteristics of the cable. Such a design is described in commonly assigned and co-pending application U.S. Ser. No. 08/012357, now U.S. Pat. No. 5,305,410. Additionally, a second commonly assigned U.S. Pat. No. 5,305,411 which issued Apr. 19, 1994, discloses introducing magnetic particles into the existing strength members utilized within most cable designs. However, while addressing concerns similar to that of the above-identified applications or patents, the present invention is not directed toward modifying the strength member portion or the waterblocking portion present in most communication cables as taught by the applications identified immediately above, but instead, introduces a polymeric layer which acts to appropriately distribute and position a desired amount of magnetic material throughout the cable length.
Arroyo, col. 2, ll. 20-43.
The present invention identifies and utilizes three basic parameters which collectively establish the effectiveness of magnetic cable-locating systems. Generally, magnetic detection depends on the following: 1) selecting the proper magnetic material (permanent or soft magnet), 2) determining the optimum magnetic marking or orientation on the cable (magnetize the tape along its width, thickness or length), and 3) selecting a reliable detection device. More specifically, the present invention utilizes these parameters to select and position particular magnetic materials within existing communication cable designs to optimize the ability of an operator to reliably and cost-effectively locate this all-dielectric cable after it has been buried.
Arroyo, col. 4, ll. 51-64
The marker material is preferably placed outside the tubular member 30 so as not to interfere with the operation of the optical fibers positioned inside the core tube 30, and preferably inside the outermost jacket 50 to maintain compactness and ensure durability of detection. In accordance with this invention the marker material constitutes a distinct layer 100. In a preferred embodiment, the thin magnetic marker layer 100 is placed underneath or above the layer of water-blocking tape or material present in most cable designs. In an alternative embodiment, the magnetic marker layer 100 may take the position of the water-blocking tape with the appropriate water-blocking (or water-absorbing) polymer powder coated on one or both surfaces of the magnetic marker layer 100. Additionally, it should be noted that the magnetic marker layer 100 of the present invention may occupy a variety of different positions within the cable and still be deemed to be within the scope of this invention. Specifically, the magnetic marker layer 100 may be positioned immediately outside core tube 30 or immediately inside outer jacket 50. Each of these configurations may be achieved through the use of a co-extrusion process.
Arroyo, col. 5, ll. 45-65.
6. The cable of claim 1, wherein said magnetic material is positioned within the cable by two longitudinally extending tapes, each comprising a non-cellulosic material.
7. The cable of claim 1, wherein said magnetic material is positioned within the cable by two longitudinally extending cellulosic based tapes, each having been treated with a microbial resistant material.
Arroyo, clms. 6 and 7.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McFarland to comprise:
1. A cable comprising: a conductive medium extending along a length of said cable; a jacket surrounding said conductive medium along the length of said cable; and a magnet embedded within, attached to an outer surface of, or abutting an inner surface of, said jacket.
12. A cable comprising: a communication carrying medium extending along a length of said cable; a jacket surrounding said communication carrying medium along the length of said cable; and a magnet embedded within, attached to an outer surface of, or abutting an inner surface of said jacket.
because the resulting configurations would facilitate detecting the location of the cable when buried, Arroyo, Abstract, and/or when in motion. McFarland, par. [0044].
Regarding claims 2, 4-5, 7-11, 13, and 16-18, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McFarland in view of Arroyo, as applied in the rejection of claims 1 and 12, to comprise:
2. The cable according to claim 1, wherein said conductive medium is a first conductive medium, and further comprising: a first insulation layer surrounding said first conductive medium to form a first insulated wire; a second conductive medium extending along the length of said cable; and a second insulation layer surrounding said second conductive medium to form a second insulated wire, wherein said jacket surrounds said first and second insulated wires. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
4. The cable according to claim 2, further comprising: a third conductive medium extending along the length of said cable, wherein said jacket surrounds said first and second insulated wires and said third conductive medium to form a power cable. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
5. The cable according to claim 2, further comprising: a third conductive medium extending along the length of said cable; and a third insulation layer surrounding said third conductive medium to form a third insulated wire, wherein said jacket surrounds said first, second and third insulated wires to form a power cable. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
7. The cable according to claim 1, wherein said magnet is a first magnet and further comprising: a second magnet embedded within, attached to an outer surface of, or abutting an inner surface of, said jacket, wherein said first magnet is located in a first position along said jacket and said second magnet is located in a second position along said jacket. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
8. The cable according to claim 7, wherein said second position is spaced from said first position along the length of said cable, and further comprising: plural additional magnets spaced along the length of said cable so as to form, in conjunction with said first and second magnets, a series of spaced magnets extending linearly along the length of said cable. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
9. The cable according to claim 7, wherein said second position is spaced from said first position radial around a perimeter said jacket. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
10. The cable according to claim 9, wherein said second position is located less than ninety degrees away from said first position around the perimeter of said jacket. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
11. The cable according to claim 9, wherein said first magnet extends continuously along the length of said cable, and said second magnet extends continuously along the length of said cable. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
13. The cable according to claim 12, wherein said communication carrying medium includes at least one optical fiber. Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
16. The cable according to claim 12, wherein said magnet is a first magnet and further comprising: a second magnet embedded within, attached to an outer surface of, or abutting an inner surface of, said jacket, wherein said first magnet is located in a first position along said jacket and said second magnet is located in a second position along said jacket. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
17. The cable according to claim 16, wherein said second position is spaced from said first position along the length of said cable, and further comprising: plural additional magnets spaced along the length of said cable so as to form, in conjunction with said first and second magnets, a series of spaced magnets extending linearly along the length of said cable. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
18. The cable according to claim 16, wherein said second position is spaced from said first position radial around a perimeter said jacket. McFarland, pars. [0031]-[0035], [0038], and [0043]-[0050]; Arroyo, col. 2, ll. 20-43, col. 4, ll. 51-64, col. 5, ll. 45-65, and clms. 6 and 7.
because the resulting configurations would facilitate detecting the location of the cable when buried, Arroyo, Abstract, and/or when in motion. McFarland, par. [0045].
Claims 3 and 15
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (2017/0198530; “McFarland”) in view of Arroyo et al. (5,577,147; “Arroyo”), as applied in the rejection of claims 1-5, 7-8, 11-13, and 16-17, and further in view of Ha et al. (GB 2368921 A; “Ha”).
Regarding claims 3 and 15, Ha discloses hybrid cables having an optical fiber enclosed in a metal tube surrounded by twisted copper strands to conduct electrical power and electrical signals. Ha, p. 6, ll. 9-22.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McFarland in view of Arroyo to comprise:
3. The cable according to claim 2, wherein said first and second insulated wires are twisted about each other to form a first twisted pair extending along the length of said cable, and further comprising: second, third and fourth twisted pairs extending along the length of said cable within said jacket to form a twisted pair cable.
15. The cable according to claim 12, wherein said communication carrying medium includes at least one twisted pair of insulated conductors.
because the resulting configurations would facilitate designing and deploying optical cables that simultaneously conduct power and data signals. Ha, p. 6, ll. 9-22.
Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (2017/0198530; “McFarland”) in view of Arroyo et al. (5,577,147; “Arroyo”), as applied in the rejection of claims 1-5, 7-8, 11-13, and 16-17, and further in view of Gutierrez Flores, Marco Mauricio (10,295,777; “Gutierrez Flores”).
Regarding claim 6, Gutierrez Flores discloses coaxial cables. Gutierrez Flores, col. 1, ll. 7-16 and col. 12, ll. 36-53.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McFarland in view of Arroyo to comprise the cable according to claim 1, wherein said conductive medium is a first conductive medium, and further comprising: a first dielectric layer surrounding said first conductive medium along the length of said cable; and a second conductive medium surrounding said first dielectric layer along the length of said cable, wherein said jacket surrounds said second conductive layer to form a coaxial cable; because the resulting configuration would facilitate designing and deploying optical cables that conduct power and/or data between components. Gutierrez Flores, col. 1, ll. 7-16 and col. 12, ll. 36-53.

Claim 14
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (2017/0198530; “McFarland”) in view of Arroyo et al. (5,577,147; “Arroyo”), as applied in the rejection of claims 1-5, 7-8, 11-13, and 16-17, and further in view of Hennink et al. (2014/0112630; “Hennink”).
Regarding claim 14, Hennink discloses in figure 1, and related text, a cable 1 having a plurality of optical fibers 7, a buffer tube 6 surrounding said plurality of optical fibers; a central strength member 9; and a plurality of flaccid strength elements, wherein a jacket 2 surrounds said buffer tube, said central strength member and said plurality of flaccid strength elements. Hennink, par. [0093] The central strength element preferably includes a fiber reinforced plastic material. Suitable fiber reinforced plastic materials and methods for preparing such central strength elements are well known. Optionally, water blocking and/or water swellable yarns may be provided stranded around said central strength element. In one embodiment, two water blocking yarns are provided around the central strength member. One of the two is provided parallel to the longitudinal axis of the central strength member, whereas the other waterblocking yarn is stranded around the arrangement (of CSM and one waterblocking yarn) in a helical winding, preferably a loose or open helical winding.”).
[0122] FIG. 1 shows a stranded loose buffer tube cable 1 according to an embodiment of the invention suitable for use in ducts. A central strength member 9 is provided consisting of a fiber reinforced plastic surrounded by stranded water blocking swellable yarns 8. Around this central strength member 9 is stranded a first layer of eight loose buffer tubes 6. Optical fibers 7, especially bend insensitive single mode optical fibers (BI-SMF), are present in loose buffer tubes 6. Optical fibers 7 are uniquely identified by color; in other words, each of the optical fibers 7 has a different color. The walls of the loose buffer tube 6 are formed a high tensile strength thermoplastic material (PBT) and having a wall thickness of 0.225 mm. The first layer of buffer tubes 6 is surrounded by an intermediate layer 5 made of a material having a high coefficient of friction, i.e. a coefficient of friction of &gt;0.4, measured according to test method ISO 8295-1995.
[0123] The second layer of sixteen loose buffer tubes 3 is stranded around intermediate layer 5. Optical fibers 4 are present in loose buffer tubes 3. These optical fibers 4 are for example bend insensitive single mode optical fibers (BI-SMF) and uniquely identified by a different color, as discussed above the first layer.
[0124] Surrounding said second layer a jacket or outer sheath 2 is provided. Said outer sheath 2 is made of high density polyethylene (HDPE) and it encloses the second layer of loose buffer tubes 3. The first and second layer of loose buffer tubes 3, 6 are stranded according to the SZ mode around the central strength member 9. The loose buffer tubes 3, 6 are filled with a non-toxic and dermatological safe gel compound.
[0125] Aramid yarns serving as ripcords are positioned between the intermediate layer 5 and the first layer of loose buffer tubes 6, and between the outer sheath 2 and the second layer of loose buffer tubes 3.
[0126] The optical fiber cable as shown in the fiber contains 288 optical fibers. The first layer comprises eight loose buffer tubes and the second layer comprises sixteen loose buffer tubes, totaling to 24 loose buffer tubes, each comprising 12 optical fibers.
[0127] The outside diameter of the cable 1 is approximately 10.5 mm. The outer diameter of each of the loose buffer tubes 3,6 is between 1.2 and 1.9 millimeter.
[0093] The central strength element preferably includes a fiber reinforced plastic material. Suitable fiber reinforced plastic materials and methods for preparing such central strength elements are well known. Optionally, water blocking and/or water swellable yarns may be provided stranded around said central strength element. In one embodiment, two water blocking yarns are provided around the central strength member. One of the two is provided parallel to the longitudinal axis of the central strength member, whereas the other waterblocking yarn is stranded around the arrangement (of CSM and one waterblocking yarn) in a helical winding, preferably a loose or open helical winding.
Hennink, pars. [0122]-[0127] and [0193].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McFarland in view of Arroyo to comprise the cable according to claim 12, wherein said communication carrying medium includes a plurality of optical fibers, and further comprising: a buffer tube surrounding said plurality of optical fibers; a central strength member; and a plurality of flaccid strength elements, wherein said jacket surrounds said buffer tube, said central strength member and said plurality of flaccid strength elements; because the resulting configuration would facilitate reducing the diameter of the optical cable. Hennink, par. [0128].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874